The plaintiff's petition to rehear was allowed in part in order that the Court might reconsider the following paragraph in the original opinion:
"It is stated in appellant's brief that Martha Webster McLeod, under the will of her brother, Jay J. Mears, acquired a one-fourth interest in all the property which he received from his father, and that this is erroneously stated in the judgment to be a one-sixteenth interest. The inadvertence is apparently conceded as the matter is not mentioned in the other briefs."
Martha Webster McLeod now concedes that in view of the interpretation placed upon the will of G. Augustus Mears, she takes no additional interest in the several properties under the will of Jay J. Mears. Hence, the paragraph above quoted will be deleted from the opinion.
Petition allowed in part.